Citation Nr: 1017506	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-06 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected residuals of a right shoulder injury, 
status post arthroscopic surgery.  

2.  Entitlement to an initial compensable rating for the 
service-connected herpes simplex.  

3.  Entitlement to service connection for a claimed left 
shoulder disorder.   

4.  Entitlement to service connection for a claimed bilateral 
wrist condition.   

5.  Entitlement to service connection for claimed residuals 
of the removal of a right hand ganglion cyst.     




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from October 2000 to April 
2005.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the RO.  

The issues of an initial compensable rating for the service-
connected herpes simplex and service connection for a left 
shoulder disorder, a bilateral wrist disorder and the 
residuals of a right hand ganglion cyst removal are being 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is shown to be right-hand dominant; 
therefore, his right shoulder is his major or dominant upper 
extremity.

2.  For the period of this appeal, the service-connected 
right shoulder disability picture is shown to be manifested 
by a functional limitation due to pain that more nearly 
approximates that of restriction of arm movement to shoulder 
level, but not to the level midway between the side and 
shoulder height.  


CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating, but 
not higher for the service-connected right shoulder 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 
5201 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letters to the Veteran in 
August 2004 (before the initial adjudication of the claims), 
March 2006, and May 2006.   

The letters notified the Veteran of what information and 
evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claims to the RO.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
and effective dates in March 2006 and May 2006, and the 
claims were readjudicated in November 2006.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

With respect to the appeal of the initially assigned 
disability rating for the right shoulder disability, once 
service connection has been granted, VA's VCAA notice 
obligations are fully satisfied and any defect in the notice 
is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) 
(where a claim has been substantiated after the enactment of 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to any 
downstream elements).  

Here, the Veteran has been afforded a meaningful opportunity 
to participate in the adjudication of his claims.  There is 
no claimed prejudice to the Veteran in the Board's 
considering this matter on its merits.  Therefore, the Board 
finds the duty to notify provisions of VCAA have been 
fulfilled, and any defective notice is nonprejudicial to the 
Veteran and is harmless.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  The Veteran's service 
treatment records were obtained and associated with the 
claims folder.  The Veteran submitted private treatment 
records in support of his claim.  There is no other 
identified relevant evidence that has not been accounted for.  

The Veteran was afforded a VA QTC examination in September 
2004 to obtain medical evidence as to the extent of the 
claimed disability.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating this particular claim for increase.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim for an increased rating for the 
service-connected right shoulder disability  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  


II.  An increased rating for the service-connected right 
shoulder disability.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson, the Court of Appeals for Veterans Claims 
(Court) discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Id. at 126-127.  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.  

Under Diagnostic Code 5201, limitation of motion of the arm, 
a 20 percent rating is assigned when there is limitation of 
motion of the major arm at shoulder level.  

A 30 percent rating is warranted when there is limitation of 
motion of the major arm midway between the side and shoulder 
level.  

A 40 percent disability evaluation is warranted when there is 
limitation of motion of the major arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2009).


Analysis

Initially, the Board notes that the Veteran's right arm is 
shown to be his dominant upper extremity for rating purposes.  
See the September 2004 VA QTC examination report.  A no 
percent rating was assigned to the service-connected right 
shoulder disability on April 18, 2005 under Diagnostic Code 
5201, limitation of motion of the arm.  

A July 2004 service treatment record notes that the Veteran 
had chronic pain in the right shoulder status post the right 
shoulder arthroscopy.  

At the September 2004 QTC examination for VA, the Veteran 
reported having pain in the right shoulder constantly.  He 
also identified incapacitating episodes as often as one time 
a year that could last for 30 days.  He had had one such 
period in the past year.  His functional impairment in the 
right shoulder was noted to limit his lifting ability and his 
range of motion.  

Based on a review of the entire record, the Board finds that 
the service-connected residuals of the right shoulder 
arthroscopy for repair of rotator cuff tear is shown to be 
productive of a disability picture manifested by a functional 
loss due to pain that more closely resembles that of the 
movement of the Veteran's major arm being essentially limited 
at shoulder level.  

As such, a 20 percent rating under Diagnostic Code 5201 is 
warranted.  See the October 3, 2005 private physical therapy 
treatment records.  Strength was 3/5 with pain.  There was 
audible crepitus on examination.  There was also muscle 
guarding and posturing of the upper extremity.  

An October 12, 2005 record from an orthopedic clinic 
indicates that the Veteran had right shoulder impingement 
syndrome.  An examination showed a good range of passive 
motion but a limited active motion secondary to pain.  

The 20 percent rating takes into consideration and 
incorporates the functional loss due to pain, including pain 
during flare-ups, and amounts of limitation of motion at the 
shoulder level.  

However, there is no showing of an actual loss of motion or a 
degree of functional limitation due to pain that would equate 
with restriction of right arm movement at a point midway 
between the side and shoulder level or worse.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.   

The Board also has considered the other diagnostic criteria 
pertaining to the shoulder.  There is no evidence of 
ankylosis in this case.  Thus, Diagnostic Code 5200 is not 
for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5200.  

A higher rating is not assignable under Diagnostic Code 5202, 
due to impairment of the humerus. There is no evidence of 
malunion, nonunion, fibrous union, or loss of the head of the 
humerus.  There is no evidence of recurrent dislocation of 
the scapulohumeral joint.  See the September 2004 x-ray 
examination report.  

Under 38 C.F.R. § 3.321(b)(1) ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: a finding 
that the case represents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  


ORDER

An increased, initial rating of 20 percent rating for 
service-connected right shoulder disability is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  


REMAND

VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  

Regarding the claimed left shoulder disability, the Veteran 
was afforded a VA QTC examination in September 2004.  A left 
shoulder disability was not identified by the examiner.  

However, an October 2005 physical therapy record show that 
there was severely decreased shoulder range of motion on the 
left, significant weakness of the left upper extremity, and 
instability in the left shoulder.  The record shows that the 
Veteran had left shoulder pain had been present during and 
since service.  

Regarding the claim or service connection for the claimed 
bilateral wrist disorder and the residuals of a right hand 
ganglion cyst removal, another VA examination is required to 
fully address the Veteran's assertions referable to the 
claimed disability.  VA is required to conduct an accurate 
and descriptive medical examination based on the complete 
medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 
1 Vet. App. 121, 124 (1991) (VA's duty to assist includes 
"the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").  

An appropriate VA examination should also be performed in 
order to determine the current severity of the service-
connected herpes simplex in terms of the applicable rating 
criteria and light of the Veteran's recorded assertions.  

The RO should also contact the Veteran by letter and request 
that he provide sufficient information, and if necessary 
authorization, to enable the RO to obtain any pertinent VA or 
non-VA treatment records showing treatment of a left shoulder 
disability, bilateral wrist condition, the residuals of the 
removal of a ganglion cyst from the right hand, and the 
already service-connected herpes simplex.  

The RO should make an attempt to obtain any treatment records 
identified by the Veteran.  The Veteran also should be 
informed that he may submit evidence to support his claims 
including any evidence of in-service treatment for his 
claimed disabilities.  

Accordingly, the remaining matters are REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and ask him to 
identify all VA and non-VA medical 
treatment for the claimed left shoulder 
condition, bilateral wrist disorder and 
the residuals of the right hand ganglion 
cyst removal, as well as the service-
connected herpes simplex.  The letter 
should request sufficient information to 
identify the health care providers, and 
if necessary, signed authorization, to 
enable VA to obtain any additional 
evidence.  

If the Veteran adequately identifies the 
health care providers and provides the 
completed authorizations, request legible 
copies of all pertinent clinical records 
that have not been previously obtained, 
and incorporate them into the Veteran's 
claims file.  The letter should invite 
the Veteran to submit any pertinent 
medical evidence in support of his 
claims.   

2.  The RO then should schedule the 
Veteran for a VA examination(s) to 
determine the nature and likely etiology 
of the claimed left shoulder condition 
and bilateral wrist disorder and the 
nature and extent of the residuals of the 
right hand ganglion cyst removal.  The 
Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  

The examiner should report all current 
diagnoses pertinent to the left shoulder.  
The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current left shoulder disability due 
to injury in service.   

The examiner should identify all current 
diagnoses pertinent to the wrists or 
right hand and render an opinion as to 
whether he is experiencing any current 
disability of either wrist due an injury 
in service or the right hand due to the 
removal of the ganglion cyst during 
service.  Any opinions expressed by the 
examiner should be accompanied by a clear 
rationale.  

3.  The RO should schedule the Veteran 
for a VA examination to determine the 
current severity of the service-connected 
herpes simplex.  The Veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  All tests deemed 
necessary should be conducted.  The 
examination report should include a 
detailed account of all symptomatology 
found to be present.  

4.  Following completion of all indicated 
development to the extent possible, the 
RO should readjudicate the issues 
remaining on appeal in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied,  a fully 
responsive Supplemental Statement of the 
Case should be furnished to the Veteran 
and his representative and they should be 
afforded a reasonable opportunity for 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


